Title: To George Washington from Colonel Richard Butler, 21 August 1779
From: Butler, Richard
To: Washington, George


        
          Sir
          Camp Fort Montgomery [N.Y.] 21st Augt 1779
        
        It is with the utmost concern I take the liberty to trouble your Excellency with this Epistle and nothing but the slender state of my fortune could induce me to do it.
        Last Spring I had the Ration account of my Regiment settled by Lieutenant Knox, then Qr Master, which amounted to 3136 Dollars for which your Excellency was pleased to grant a Warrant—and as the pay Master General had not money I was requested to take it to Philadelphia—and receive the money which I did. I there bought Velvet & black leather Stocks and Garters to amount of 820 Dollars for the men, which I have delivered them, the Ballance in my hands was 2316 Dollars, which my own & the Quarter Master’s absence, who had the accounts, prevented me paying to the soldiers. When I left the grand Army to join the Light Infantry, I sent my Baggage to Goshen as a place of safety, keeping only what I could not do without for the Campaign; among it was this money beside about 400£ of my own and some small plate. A soldier who had been my Waiter last Campaign knew of the money and other things being there, and happened to be sent with the man that has the care of my horses & baggage to help to take the Horses to that place and bring some books and Instruments that I wanted here, had address enough to make the other drunk and take my keys from him and then robbed the Chest of the 2316 Dollars, all my money, plate, best Cloathing and fine linnen & has gone to the Enemy. I have done all in my power to find out some of the things to no purpose. I find the whole loss to be about three Thousand pounds—a much greater sum than I can afford to loose—and which is not to be made up in the Army in my situation. Had I wherewith to pay it here or could I spare it without falling on my little land estate, which I really cannot, I assure Your Excellency

I would not have mentioned it. And as I am conscious of the care I endeavoured to take and that it is not my fault that it is lost, but owing to the folly of my waiter and my detached situation, which admitted of his being imposed on by the Villain; I flatter myself Your Excellency will think it more proper the public should be at the loss of the public money than me, as I really had no other interest in it than drawing it for my men and had not an opportunity to pay it, as I had to move immediately on my joining Camp at Milstone and have been detached ever since.
        I hope Your Excellency will endeavour to prevent so great a loss to one, so illy able to bear it. In truth Sir, all I wish is the replacing the 2316 Dollars of public money—and your permission to purchase some small matter of Cloathing out of the public store to answer my present & real necessity, which may enable me to remain in the service—which nothing but loss and necessity could induce me to quit. &c.
        
          Richard Butler Colo.Lt Infantry
        
      